DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 May 2021 has been entered. 

Status
This Non-Final Office Action is in response to the request for continued examination after final rejection (hereinafter “RCE”) dated 7 May 2021. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The RCE indicates at page 10 that claim 16 has been amended. However, the claim does not show any changes from the previous submission dated 23 December 2020.

Response to Arguments
Regarding the rejection of claim(s) 1-7, 10-12 and 16 under 35 U.S.C. 103(a) as being unpatentable over Petsche in view of Ehrmann, the applicant(s) submit the following remark(s)/argument(s):

(A)	At pages 8 and 10 of the submitted RCE: The cited art fails to teach or suggest the following feature(s) of claims 1 and 16, respectively: determining an arrangement position of each vortex generator in each of two regions: “a first region of a mounting range of the vortex generators in 
	In reply, the Office respectfully considers this argument not persuasive because it appears the argument is that the method steps of determining the arrangement position of vortex generators in the first region and second region, respectively, cannot result in the vortex generators of the first and second regions being at the same chord-wise location which is not supported by the present claim language. The claim does not positively recite language that requires the vortex generators in each region to be at different chord-wise positions from one region to the next. Rather, the claim sets forth that the first region vortex generator(s) are arranged to be at “an angular position offset by a predetermined angle toward a trailing edge” and the second region vortex generator(s) arranged to be at “a position between a separation position…and a transition position.” Thus, the claim does not set forth that the vortex generator arrangement positions in the first and second region must necessarily be different. The claim language is broad enough to encompass an embodiment wherein a first region vortex generator arrangement position is determined with respect to the inflow angle of the wind and a second region vortex generator arrangement position is determined to be between the separation point and transition point, wherein the result is such that the vortex generators of each region are at the same angular position between the separation point and transition point. Such an embodiment is taught by the wind turbine blade of Petsche. 
Furthermore, all of the vortex generators of all the regions must be offset form the inflow angle by some predetermined angle due to the fact they are arranged on the suction side of the blade and they must also all be arranged between the separation position and the transition position since the goal of the vortex generator is to have an effect on the attachment 

 (B)	At pages 8 and 10 of the submitted RCE: The cited art fails to teach or suggest the following feature(s) of claims 1 and 16, respectively: determining at least one first vortex generator as “an angular position offset by a predetermined angle toward a trailing edge of the wind turbine blade with reference to an inflow angle of wind to the wind turbine blade.” Specifically, the determination of whether Petsche discloses the above limitation should be made by a criterion of whether Petsche describes that the arrangement of the vortex generators is determined to be at the claimed location instead of whether the arrangement of vortex generators can correspond to the claimed location. 
In reply, the Office respectfully considers this argument not persuasive because Petsche describes at paragraph 0019 that at least one vortex generator is arranged at a location with respect to a predefined angle of attack. The predefined angle of attack is the angle between the airfoil chord and the direction of relative wind, i.e. claimed inflow angle of wind, to the wind turbine blade. As shown in Figs. 1 and 4 the vortex generator is positioned on the suction side of the blade and is at an angular position offset toward the trailing edge. Thus, the Petsche vortex generator angular position on the suction side of the blade is determined with respect to the 
Furthermore, It has been held that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (MPEP 2112.02). In this case, the wind turbine blade of Petsche having vortex generators at the disclosed arrangement position meets the structural limitations of the claim so one of ordinary skill in the art has inherently performed a method step of “determining…an arrangement position.” 

(C)	At page 9 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: “the separation position under a rated wind speed and the transition under a variable speed operation.” Specifically, applicant notes the Office failed to apply Ehrmann in a manner sufficient to cure the deficiencies of Petsche.
	In reply, the Office respectfully considers this argument not persuasive because Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus, Petsche in view of Ehrmann is applied in a manner sufficient to render the claimed subject matter unpatentable under 35 U.S.C. 103 as set forth herein.


Regarding the rejection of claim(s) 8 under 35 U.S.C. 103(a) as being unpatentable over Petsche in view of Erhmann and Madsen, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 11 of the submitted RCE: The cited art fails to teach or suggest the following feature(s) of claim 8: “the vortex generator mounting region is outside of 0.05L of the blade from the blade root.” Specifically, applicant notes the Office failed to apply Madsen in a manner sufficient to cure the deficiencies of Petsche in view of Ehrmann. 
In reply, the Office respectfully considers this argument not persuasive because Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus, Petsche in view of Ehrmann and Masen is applied in a manner sufficient to render the claimed subject matter unpatentable under 35 U.S.C. 103 as set forth herein.


Regarding the rejection of claim(s) 9 under 35 U.S.C. 103(a) as being unpatentable over Petsche in view of Erhmann and Madsen, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 11 of the submitted RCE: The cited art fails to teach or suggest the following feature(s) of claim 9: “a mounting angle...” Specifically, applicant notes the Office failed to apply Madsen in a manner sufficient to cure the deficiencies of Petsche in view of Ehrmann. 
In reply, the Office respectfully considers this argument not persuasive because Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus, Petsche in 


Regarding the rejection of claim(s) 13 under 35 U.S.C. 103(a) as being unpatentable over Petsche in view of Erhmann and Corten, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 12 of the submitted RCE: The cited art fails to teach or suggest the following feature(s) of claim 13: “a platform portion to be mounted to a surface of the wind turbine blade....” Specifically, applicant notes the Office failed to apply Corten in a manner sufficient to cure the deficiencies of Petsche in view of Ehrmann. 
In reply, the Office respectfully considers this argument not persuasive because Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus, Petsche in view of Ehrmann and Corten is applied in a manner sufficient to render the claimed subject matter unpatentable under 35 U.S.C. 103 as set forth herein.


Regarding the rejection of claim(s) 14 under 35 U.S.C. 103(a) as being unpatentable over Petsche in view of Erhmann and Madsen, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 12 of the submitted RCE: The cited art fails to teach or suggest the following feature(s) of claim 14: “the find each including a suction surface having a curved convex shape.” Specifically, applicant notes the Office failed to apply Madsen in a manner sufficient to cure the deficiencies of Petsche in view of Ehrmann. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 10-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0361952 to Petsche et al. (hereinafter “PETSCHE”) in view of “Effect of Blade Roughness on Transition and Wind Turbine Blade Performance” by R. S. Ehrmann et al. (hereinafter “EHRMANN”).

(A) Regarding Claim 1:
	PETSCHE teaches:
A method of determining an arrangement position of each vortex generator of a plurality of vortex generators on a wind turbine blade, the method comprising: 

determining, for a second region (e.g. the region comprising the vortex generators 50, 50’) of the mounting range closer to a blade tip than the first region, the arrangement position of at least one second vortex generator of the plurality of vortex generators to be a position between a separation position of a flow on a surface of the wind turbine blade and a transition position of the flow on the surface of the wind turbine blade of a wind turbine including the wind turbine blade (PETSCHE paragraph 0019 teaches vortex generator before separation point).
However, the difference between PETSCHE and the claimed invention is that PETSCHE does not explicitly teach the separation position under a rated wind speed and the transition under a variable speed operation.
	EHRMANN teaches:
Wind turbine blade design comprises determination of a rated power (and there for a rated wind speed) and utilizing a transition position fixed at the leading edge (see page 2, third paragraph and page 3, first paragraph).

EXAMINER INTERPRETATION:
(i)	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (MPEP 2112.02). 
(ii)	PETSCHE Fig. 1 shows a plurality of vortex generators and the teachings of PETSCHE are directed to at least one vortex generator, in particular all vortex generators (PETSCHE paragraph 0027). Thus, each vortex generator (50, 50’, 50’’, 50’’’) may have the same chord-wise arrangement (i.e. offset angle from the inflow angle and position at/before the separation point, see PETSCHE paragraphs 0019). The difference in arrangement between each vortex generator appears to be the span-wise location as they are disposed adjacent one another along the span of the blade.
	
	(B) Regarding Claim 2:
		PETSCHE as modified by EHRMANN further teaches:
Obtaining the separation position under the rated wind speed condition by calculation based on hydrodynamics under a condition where the transition position of the flow on the surface of the wind turbine blade is fixed to a leading edge of the wind turbine 20blade; and obtaining the transition position of the flow 
	
(C) Regarding Claim 3:
		PETSCHE as modified by EHRMANN further teaches:
Determining the arrangement position of the at least one second vortex generator for the second region includes determining the arrangement position of the at least one second vortex generator in the second region to be a chordwise directional position between the separation position and the transition position (PETSCHE paragraph 0019, indicates at least one vortex generator is between the separation and transition position). 

(D) Regarding Claim 4:
		PETSCHE as modified by EHRMANN further teaches:
An angle between the inflow angle and the angular position of the at least one first vortex generator determined for the first region is not smaller than 60 degrees and not greater than 90 degrees (PETSCHE Fig. 9 annotated below indicates vortex generator is at about 36-37 degrees from the leading edge, and paragraph 0038 indicates a range of angles from 12 to 30 degrees; thus, for example, when a 24 degree angle of attack is added to the angle from the leading edge, the angular position of the vortex generator is 60 degrees).  

    PNG
    media_image1.png
    964
    1480
    media_image1.png
    Greyscale


(E) Regarding Claim 5:
		PETSCHE as modified by EHRMANN further teaches:
The first region is a region where a maximum blade thickness ratio tmax/C of a maximum blade thickness tmax to a chord length C is not smaller than 60% (PETSCHE paragraph 0038).

(F) Regarding Claim 6:
		PETSCHE as modified by EHRMANN further teaches:
The arrangement position of each vortex generator of the vortex generators is determined so that a ratio x/C of a chordwise directional position x from the leading edge of the wind turbine blade to a chord length C is not 

(G) Regarding Claim 7:
		PETSCHE as modified by EHRMANN further teaches:
The arrangement position of each vortex generator of the vortex generators is determined so that a ratio x/C of a chordwise directional position x to a chord length C is not smaller than 5% at a blade spanwise directional position in the mounting range (PETSCHE paragraph 0022).

(H) Regarding Claim 10:
		PETSCHE as modified by EHRMANN further teaches:
The vortex generators include a plurality of fin sets formed by a pair of fins each having a pressure surface and a suction surface, and arranged so that the suction surfaces face each other, and wherein, in the mounting range, the vortex generators are arranged so that a ratio Z/S of an 20arrangement pitch Z of adjacent two of the fin sets to an interval S of trailing edges of the pair of fins is not smaller than 1.5 and not greater than 3.0 (PETSCHE paragraph 0088: Z/S = 6h/3h = 2).

(I) Regarding Claim 11:
		PETSCHE as modified by EHRMANN further teaches:
Each vortex generator of the vortex generators includes a pair of fins arranged line-symmetrically with respect a segment along a chordwise direction of the wind turbine blade (PETSCHE Fig. 11).


		PETSCHE as modified by EHRMANN further teaches:
Determining an arrangement position of said each vortex generator on the wind turbine blade by the method according to claim 1; and mounting said each  vortex generator to the wind turbine blade at the arrangement 5position (PETSCHE Fig. 1 and Fig. 9).

(K) Regarding Claim 16:
		PETSCHE as modified by EHRMANN further teaches:
A method of determining arrangement positions of vortex generators including at least one first vortex generator (50’’, PETSCHE Fig. 1) and at least one second vortex generator (50, PETSCHE Fig. 1) on a wind turbine blade, the method comprising: 
determining for the at least one first vortex generator an angular position which is offset by a predetermined angle toward a trailing edge of the wind turbine blade from an inflow angle of wind to the wind turbine blade (PETSCHE paragraph 0019 teaches predefined angle of attack with reference to vortex generator position), in a first region of a mounting range of the vortex generators in a blade spanwise direction (e.g. the region comprising the vortex generators 50’’, 50’’’ of PETSCHE Fig. 1); and 
determining for the at least one second vortex generator a position between a separation position of a flow on a surface of the wind turbine blade and a transition position of the flow on the surface of a wind turbine including the wind turbine blade (PETSCHE paragraph 0019 teaches vortex generator before separation point), in a second region of the mounting range closer to a 
However, the difference between PETSCHE and the claimed invention is that PETSCHE does not explicitly teach the separation position under a rated wind speed and the transition under a variable speed operation.
	EHRMANN teaches:
Wind turbine blade design comprises determination of a rated power (and there for a rated wind speed) and utilizing a transition position fixed at the leading edge (see page 2, third paragraph and page 3, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a separation point at rated wind speed and transition point fixed at the leading edge, as taught by EHRMANN, in order to analyze the flow over the surface of the blade (i.e. laminar to turbulent transition) to achieve the predictable result of a designing a wind turbine blade that will meet the desired power production.
EXAMINER INTERPRETATION:
(i)	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (MPEP 2112.02). 
(ii)	PETSCHE Fig. 1 shows a plurality of vortex generators and the teachings of PETSCHE are directed to at least one vortex generator, in particular all vortex generators (PETSCHE paragraph 0027). Thus, each vortex generator (50, 50’, 50’’, 50’’’) may have the same chord-wise arrangement (i.e. offset angle from the inflow angle and position at/before the separation point, see PETSCHE paragraphs 0019). The difference in 

(L) Regarding Claim 17:
		PETSCHE as modified by EHRMANN further teaches:
The arrangement position of the at least one first vortex generator is determined irrespective of the separation position and the transition position (PETSCHE paragraph 0019 describes the location of the vortex generator with respect to the separation position only, i.e. the location of the transition position is not a point of reference). 
EXAMINER INTERPRETATION:
The claim requires the position of the vortex generator to be determined regardless of both the separation position and the transition position. With regard to these two positions on the suction side of the blade, the PETSCHE vortex generator position is determined with respect to the separation position only. 

(M) Regarding Claim 18:
		PETSCHE as modified by EHRMANN further teaches:
The arrangement position of the at least one first vortex generator (e.g. 50’’’, PETSCHE Fig. 1) is determined to be discontinuous with respect to the arrangement position of the at least one second vortex generator (e.g. 50, PETSCHE Fig. 1).
EXAMINER INTERPRETATION:


(N) Regarding Claim 19:
		PETSCHE as modified by EHRMANN further teaches:
The arrangement position of the at least one first vortex generator is determined irrespective of the separation position and the transition position (PETSCHE paragraph 0019 describes the location of the vortex generator with respect to the separation position only, i.e. the location of the transition position is not a point of reference). 
EXAMINER INTERPRETATION:
The claim requires the position of the vortex generator to be determined regardless of both the separation position and the transition position. With regard to these two positions on the suction side of the blade, the PETSCHE vortex generator position is determined with respect to the separation position only. 

(O) Regarding Claim 20:
		PETSCHE as modified by EHRMANN further teaches:

EXAMINER INTERPRETATION:
The angular positions of the respective at least one vortex generators in the first and second regions are at the same chord-wise location but are discontinuous in the span-wise direction because the at least one vortex generator of the first region (e.g. 50’’’) of PETSCHE is separated by an interval, or gap (in which the intermediate vortex generators 50’’ and 50’ are located), from the at least one vortex generator of the second region (e.g. 50). Thus, the at least one vortex generator of the first region (e.g. 50’’’) is discontinuous with the at least one vortex generator of the second region (e.g. 50). 


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETSCHE in view of ERHMANN, as applied to claim 1 above, and further in view of a design choice as evidenced by United States Application Publication No. 2014/0140856 to Madsen et al. (hereinafter “MADSEN”).

(A) Regarding Claim 8:
	PETSCHE as modified by ERHMANN teaches:
The vortex generator is located in the transition region of the blade (PETSCHE paragraph 0069).

	MADSEN teaches:
The blade root (i.e. cylindrical portion) extends about 0.04L in the spanwise direction (paragraph 0085).
	Since applicant has not disclosed any unexpected results to suggest that having the mounting range start at the claimed spanwise location provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the vortex generators are mounted in the transition region of the blade and it appears that the vortex generators positioned in the transition region of PETSCHE (i.e. outside of the cylindrical root portion) would perform equally well with being spaced at least 0.05L form the blade root, as claimed by applicant, it would have been an obvious matter of design choice to position the blade-root side end portion of the mounting range of PETSCHE closer to the blade tip than 0.05L in the spanwise direction, as claimed, for the purpose of mounting the vortex generators in the transition region to achieve the predictable result of increased lift coefficient in that region (PETSCHE paragraph 0012).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETSCHE in view of EHRMANN, as applied to claim 1 above, and further in view of MADSEN.

(A) Regarding Claim 9:
	PETSCHE as modified by EHRMANN teaches:
A plurality of vortex generators in a spanwise direction mounted at an angle from the leading edge (PETSCHE Figs. 1 and 9).

	MADSEN teaches:
The vortex generators are angled in a region closer to the blade tip, wherein the angles are in the range of 0 to 90 degrees from the leading edge (MADSEN paragraph 0085 indicates range of .1C to .5C position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of PETSCHE by mounting the vortex genertors of the second region at a mounting angle in a range, as taught by MADSEN, in order to provide improved flow over the blade in a transition region (MADSEN paragraph 0011).

		

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETSCHE in view of EHRMANN, as applied to claim 12 above, and further in view of United States Patent Application Publication No. 2016/0215758 to Corten (hereinafter “CORTEN”).

(A) Regarding Claim 13:
	PETSCHE as modified by EHRMANN teaches:
Said each vortex generator includes: 
a plurality of fins (PETSCHE Fig. 11)10.

	CORTEN teaches:
		A vortex generator has a platform (4, Fig. 5) that is curved convex shape.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the vortex generators with a platform, as taught by CORTEN, in order to fix the vortex generators to the surface of the blade (paragraph 0005).
	

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETSCHE in view of EHRMANN, as applied to claim 12 above, and further in view of MADSEN.

(A) Regarding Claim 14:
	PETSCHE as modified by EHRMANN teaches:
Said each vortex generator pair (PETSCHE Fig. 11), wherein fins face each other, and the step of mounting the vortex generator includes mounting the vortex generator to the wind turbine blade in a state where the vortex generator is oriented such that fin chords of each of the fins are oblique with respect to a chord wise direction.

	MADSEN teaches:
		The fins have an aerodynamic shape (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the fins to include a suction surface, as taught by MADSEN, in order to have an aerodynamic shape. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745